Title: To Benjamin Franklin from Vergennes, 22 October 1781
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 22. 8bre. 1781
J’ai communiqué à M. Joly de fleury, Monsieur, l’office que vous m’avez passé pour obtenir l’exemtion des droits de transit Sur des toileries &ca. achetées dans le Pays Messin, pour le compte des Etats unis. Je joins ici la reponse de ce ministre; vous y verrez que malgré les raisons qui S’opposent à votre demande, il est disposé à restraindre à 5 per % tous les droits à payer Sur les effets en question. Je ne doute pas, Monsieur, que vous ne Soyez pleinement Satisfait de cette décision.
J’ai l’honneur d’etre très Sincerement, Monsieur, votre très humble et très obeissant Serviteur
De Vergennes
M. franklin
